NOTE: This disposition is nonprecedential.


United States Court of Appeals for the Federal Circuit


                                      2006-3422



                               JOSEPH L. HERBERT,

                                                            Petitioner,

                                          v.


                     OFFICE OF PERSONNEL MANAGEMENT,

                                                            Respondent.

      Joseph L. Herbert, of Martinsburg, West Virginia, pro se.

       Roger A. Hipp, Trial Attorney, Commercial Litigation Branch, Civil Division,
United States Department of Justice, of Washington, DC, for respondent. With him on
the brief were Peter D. Keisler, Assistant Attorney General, Jeanne E. Davidson,
Director, and Deborah A. Bynum, Assistant Director.

Appealed from: United States Merit Systems Protection Board
                      NOTE: This disposition is nonprecedential.


     United States Court of Appeals for the Federal Circuit


                                       2006-3422


                                JOSEPH L. HERBERT,

                                                               Petitioner,

                                           v.

                     OFFICE OF PERSONNEL MANAGEMENT,

                                                               Respondent.


                          __________________________

                          DECIDED: July 16, 2007
                          __________________________


Before MAYER and LINN, Circuit Judges and ROBERTSON, District Judge. ∗

PER CURIAM.

      Joseph L. Herbert appeals the decision of the Merit Systems Protection Board

disallowing his application for disability retirement annuity benefits because it was not

timely filed. Herbert v. Office of Pers. Mgmt., No. PH-0831-06-0170-I-1 (MSPB Apr. 20,

2006). We affirm.

      Claims for disability retirement must be filed with the Office of Personnel

Management (“OPM”) no later than one year after the claimant is separated from


∗
     Honorable James Robertson, United States District Court for the District of
Columbia, sitting by designation.
service. 5 U.S.C. § 8337(b). This requirement may be waived by OPM for a claimant

“who at the date of separation from service or within 1 year thereafter is mentally

incompetent, if the application is filed with [OPM] within 1 year from the date of

restoration of the [claimant] to competency or the appointment of a fiduciary, whichever

is earlier.” Id. Herbert separated from the postal service in January 1999. OPM did not

receive his application for disability retirement until October 20, 2004, well beyond the

standard one-year period of limitations.       Although Herbert presented evidence of

various medical conditions, we cannot say the board erred in finding that he was

mentally competent during the relevant period.




2006-3422                                  2